Citation Nr: 0307644	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  96-49 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee, currently assigned a 10 percent evaluation.

2.  Entitlement to an increased (compensable) evaluation for 
a right knee scar.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1996 RO decision which denied a claim for an increased 
(compensable) rating for a right knee scar.  In a May 1998 
decision, the Board denied the claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2000 memorandum decision, the 
Court held that the veteran was already service connected for 
"residuals of a right knee injury"(not just a right knee 
scar), and that development and adjudication were required on 
the issue of entitlement to an increased (compensable) rating 
for residuals of a right knee injury.  Accordingly, the Court 
vacated the Board decision and remanded the case for further 
action.  In August 2000, the Board remanded the issue of an 
increased rating for residuals of a right knee injury to the 
RO.  In June 2002, the RO granted a 10 percent rating for 
arthritis of the right knee, and continued the noncompensable 
evaluation for the right knee scar.  The ratings assigned for 
both are now before the Board.  


FINDINGS OF FACT

1.  Right knee arthritis is manifested by X-ray evidence of 
arthritis, full extension to 0 degrees, limitation of flexion 
to no worse than 90 degrees, and no instability.

2.  A right knee scar is superficial, about 1 inch long, 
asymptomatic, and causes no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5257, 5260, 5261 (2002).  

2.  The criteria for a compensable rating for a scar of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(67 Fed.Reg. 49590, 49596 (2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1943 to 
November 1945.  His service personnel records show his right 
knee was "slightly" injured in a motor vehicle accident in 
France in December 1944.  He was transferred to a hospital 
for treatment and subsequently returned to duty.  The 
November 1945 medical examination for service separation 
noted he complained of right knee pain in dampness, but that 
no abnormalities were found other than a right knee scar.

The veteran filed a claim for service connection for a right 
knee disorder in December 1945.  In February 1946, the RO 
granted service connection for residuals of a right knee 
injury, and a noncompensable rating was assigned.

On a January 1947 VA examination, the veteran reported he had 
knee pain in cold or damp weather and said he could not run 
or play baseball.  He said his right thigh would get numb if 
he sat too long.  X-rays of the right knee were negative for 
joint or bone pathology.  There was a 2-inch non-tender scar 
lateral to the lower part of the right patella.  There was no 
limitation of motion or instability of the knee.  The 
diagnosis was non-tender, non-symptomatic scar of the right 
knee.  

In October 1950, B. H. Kaufman, M.D., reported the veteran's 
right knee scar was markedly tender on pressure, and 
diagnosed scar injury of the upper third of the anterolateral 
aspect of the right leg. 

On a January 1951 VA examination, the veteran reported 
difficulty when kneeling.  The right knee scar was described 
as well healed and adherent to the subcutaneous tissue.  
There was no limitation of motion or undue knee joint 
mobility.  The diagnosis was residual scar of the right knee.

In January 1951, the RO granted a 10 percent rating for the 
right knee scar.

On a August 1960 VA examination, the veteran reported he had 
some local knee discomfort when forced to kneel for any 
length of time.  There was no swelling, instability, or 
limitation of motion of the right knee.  There was no 
tenderness of the right knee scar.  The diagnosis was 
residual scar of the right knee, mildly symptomatic at times.

In October 1960, the RO reduced the rating for the right knee 
scar to zero percent; that rating has been continuously in 
effect ever since.

Treatment records from the Finger Lakes Orthopedic Surgery, 
P.C., show the veteran was seen for various ailments from 
1982 to July 1995.  The records from the 1980s and early 
1990s concern problems with various joints other than the 
knees, such as arthritis of the low back and neck.  (The 
medical records reflect that he had a long history of 
arthritis and was on disability compensation for a back 
injury in 1982).  In December 1994, the veteran was seen for 
complaints of bilateral knee pain, right greater than left, 
of three weeks duration, with no known injury.  Clinical 
examination and X-rays led to an impression of degenerative 
joint disease (DJD) of both knees.  Treatment for bilateral 
knee arthritis continued in January 1995.  In July 1995, the 
veteran's complaints focused on the right knee.  It was noted 
he was receiving cortisone injections.  The right knee had 
full range of motion and was stable; there was some medial 
joint line tenderness; and the impression was right knee DJD.

VA medical records from recent years primarily concern 
unrelated disabilities, although in July 1995, the veteran 
had complaints of right knee arthritis.

On a May 1996 VA examination, the veteran complained of right 
knee pain.  There was a small right knee scar which was 
described as well healed and non-adherent.  There were no 
ulcerations or other defects from the scar.  The examiner 
said the veteran complained of pain but there was no 
convincing evidence of pain or tenderness when he touched the 
scar.  There was no limitation of motion, but the veteran 
complained of pain on flexion and extension of the knee 
joint.  There was no instability of effusion of the knee.  
The diagnosis was well-healed, supple, and non-adherent scar 
below and lateral to the right patella.  X-rays of the right 
knee showed DJD.

Additional private medical records show that in August 1996, 
the veteran received an injection of the right knee due to 
discomfort.  In a September 1996 statement, Dr. Gibson (of 
Finger Lakes Orthopedic Surgery) related that he had been 
treating the veteran for degenerative arthritis of the right 
knee, and the veteran gave a history of an injury during 
World War II.

VA records dated from 1998 to 2000 show the veteran was 
treated for a variety of ailments, and at times he complained 
of right knee pain, tenderness, and swelling.  Right knee X-
rays in November 1998 were normal except for slight narrowing 
on the medical side, and the impression was that there was a 
minor abnormality. 

Treatment records from Dr. Gibson (Finger Lakes Orthopedic 
Surgery) from 2000 show that the veteran continued to have 
difficulty with both of his knees, with findings consistent 
with degenerative arthritis.  In September 2000, injections 
in both knees were given.  In an April 2000 letter to the 
veteran's attorney, Dr. Gibson wrote that the most striking 
objective finding concerning the right knee disability was 
degenerative arthritis radiologically.  It was noted the 
veteran did not have severe limitation of motion of the right 
knee; he had full extension of his knee, but was limited 
somewhat in full flexion by his chronic problems.  The 
alignment was minimally abnormal with regard to medial and 
lateral deformity.  A September 2000 treatment record notes 
varus deformities, with mild if any swelling.  It was noted 
that it was clearly a chronic problem with no good easy 
solution.  In a letter dated in January 2001, Dr. Gibson 
noted that he had treated the veteran for right knee problems 
for years.  He said that the veteran had bilateral varus 
deformity of his knees with significant degenerative 
arthritis about the right knee.  Currently, he was being 
treated conservatively, although he had very significant 
problems about the knees that may require surgical treatment 
if there was no improvement.  

VA records from 2001 show treatment for various ailments, and 
at times (such as in February 2001) the veteran complained of 
right knee pain and swelling.

At an October 2001 VA orthopedic examination, it was noted 
that the veteran gave a history of right knee problems since 
a service injury.  He now complained of right knee pain, 
mostly on the medial side, with walking and stair climbing.  
On examination, it was noted he walked with a slight limp.  
He had a varus deformity of the knee of about 5 degrees.  
Right knee extension was full to 0 degrees, and flexion was 
limited to 90 degrees.  The collateral ligaments were stable, 
Lachman's test was negative, and there was no anterior drawer 
sign.  No muscle wasting was present, and he had good 
strength on flexion and extension of the knee against 
resistance.  An X-rays in 1998 had showed minimal joint space 
narrowing.  The doctor discussed the degree to which current 
right knee problems were related to the service injury. 

At a later October 2001 VA examination for scars, the veteran 
said that he had maybe lost work one or two days a year due 
to stiffness or pain in the knee prior to ceasing employment 
in 1980 due to a back disability.  Currently, he was treated 
with cortisone injections into the knee.  There had been no 
treatment of the scar since the initial injury.  He felt his 
knee was swollen all the time, had aching in the knee, and 
experienced pain on kneeling or walking.  There had been no 
locking, falling, or popping.  He described various ailments 
and claimed he took ibuprofen for right knee pain.  On 
examination, he walked with a limp in the right leg, and 
claimed some tenderness along the edges of the patella on the 
right.  There was no increase of fluid in either knee joint.  
Flexion in the right right knee was limited by pain to 130 
degrees, with extension full to 0 degrees.  Both knees were 
stiff and had crepitation.  Cruciate and collateral ligaments 
were strong, and McMurrays' test was negative.  Examination 
of the scar disclosed a 1-inch long flat, thin, white, non-
keloidal, non-attached scar below and lateral to the right 
patella, which was 1/4 inch wide in the middle.  It was non-
tender and non-adherent.  There was no ulcer, breakdown, 
elevation, depression, tissue loss, inflammation, edema, or 
keloid.  It was described as skin-colored, and non-
disfiguring; the examiner also noted that you had to look to 
see the scar.  There was no limitation of function due to the 
scar.  The doctor's impression was that the scar was the only 
residual of the injury in service, and it did not cause any 
problems.  The doctor indicated that the pain complaints were 
not due to the scar or to service.  

In April 2002, the physician who had conducted the October 
2001 VA scar examination reviewed the file and reiterated his 
findings.  He said that in his his opinion, the scar was the 
residual of the injury in service, but he could find no 
disability and no symptoms related to the scar.  

In May 2002, the physician who conducted the October 2001 VA 
orthopedic examination reviewed the records.  He noted that 
the veteran had a small scar, about one-inch long in size, 
which did not appear infected, was well-circumscribed, and 
non-tender.  There was fairly good range of motion of the 
knee but flexion was only to 90 degrees.  X-rays had showed 
mild joint narrowing.  The doctor noted that the right knee 
scar itself was not causing the present problems.  The doctor 
commented on a possible relationship between service and 
current right knee arthritis.

In June 2002, the RO granted a 10 percent rating for 
arthritis of the right knee, and continued the noncompensable 
evaluation for the right knee scar.

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case, a now-vacated Board decision, a Court decision, and a 
Board remand, the veteran has been notified of the evidence 
necessary to substantiate his claim.  Identified relevant 
evidence has been obtained, and VA examinations have been 
provided.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the more recent 
evidence is generally the most relevant in a claim for an 
increased rating, since the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A.  Arthritis of the right knee

In a recent decision, the RO assigned a 10 percent rating for 
arthritis of the right knee.   

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261.

The VA examination in 1996 noted there was no limitation of 
right knee motion.  Other records show no more than slight 
limitation of motion.  For example, an October 2001 VA 
orthopedic examination showed full right knee extension of 0 
degrees, and limitation of flexion to 90 degrees.  At a VA 
scar examination later in October 2001, there was full right 
knee extension of 0 degrees, and flexion was limited by pain 
to 130 degrees.  The full extension and, at worst, limitation 
of flexion to 90 degrees would be rated noncompensable if 
strictly rated under the limitation-of-motion codes.  
However, the presence of right knee arthritis with at least 
some limitation of motion supports the current 10 percent 
rating under the arthritis codes.  There is no credible 
evidence that pain on use or during flare-ups results in such 
additional limitation of motion as required for a rating 
higher than 10 percent under the limitation of motion codes.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet.App. 202 (1995).  

Knee instability is rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Code 5257.  Separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 and 9-98.  However, the 
recent medical evidence including the 2001 VA examinations 
show there is no right knee instability on objective testing.  
There is not even slight recurrent subluxation or lateral 
instability of the right knee as required for a compensable 
rating under Code 5257.  See 38 C.F.R. § 4.31.  A separate 
compensable rating for instability is not warranted.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for right knee arthritis; thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Right knee scar

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a 10 percent rating is 
assigned for superficial scars which are poorly nourished 
scars with repeated ulcerations.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 (2002).  Under the old criteria, a 10 
percent rating is assigned for a superficial scar which is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 (2002).  Scars may also be 
rated based on limitation of functioning of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating 
may be assigned for scars which are superficial and unstable.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent rating may be 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars 
may also be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
See         67 Fed.Reg. 49590, 49596 (2002).

The 1996 VA examination described the right knee scar as well 
healed and non-adherent, without ulcerations or other 
defects.  Similarly, the 2001 VA examinations noted the scar 
to be 1-inch long flat, thin, white, non-keloidal, non-
attached, without no ulcer, breakdown, elevation, depression, 
tissue loss, inflammation, or edema.  Those examinations also 
included a finding that there was no limitation of function 
due to the scar.  There is no other medical evidence showing 
the presence of any disabling symptoms associated with the 
scar.  Under these circumstances, a compensable rating under 
either the new or old criteria is not warranted, and the 
current noncompensable rating is proper.  38 C.F.R. § 4.31.

As the preponderance of the evidence is against the claim for 
a compensable rating for a right knee scar, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

A rating higher than 10 percent for arthritis of the right 
knee is denied.

A compensable rating for a right knee scar is denied.



____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

